           Case 1:21-cv-03014-ALC Document 18 Filed 06/11/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 DILENIA PAGUADA, on behalf of herself and
 all others similarly situated,

                                 Plaintiff,
                                                                 21-CV-03014 (ALC)
                        -against-
                                                                 ORDER
 WASHINGTON MUSIC SALES CENTER,
 INC.,

                                    Defendant.

ANDREW L. CARTER, JR., United States District Judge:

         The Court is in receipt of the parties’ letters regarding Defendant’s request for a pre-

motion conference in connection with Defendant’s anticipated motion to transfer venue pursuant

to 28 U.S.C. § 1404(a). ECF Nos. 12, 15. Upon review of the submissions, the Court denies

Defendant’s request for a pre-motion conference. Defendant is hereby GRANTED leave to file a

motion to transfer venue according to the following briefing schedule:

                        •   Opening brief: July 2, 2021
                        •   Opposition brief: July 16, 2021
                        •   Reply brief: July 23, 2021



SO ORDERED.

Dated:          June 11, 2021
                New York, New York
                                                 ____________________________________
                                                       ANDREW L. CARTER, JR.
                                                       United States District Judge
